Citation Nr: 1717873	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  12-22 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right knee disability.

2.  Entitlement to an evaluation in excess of 10 percent for left knee disability.

3.  Entitlement to an evaluation in excess of 10 percent for right ankle disability.

4.  Entitlement to an evaluation in excess of 10 percent for left foot disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The Veteran served on active duty from September 1968 to September 1971, and from February 2002 to September 2002.  He also had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Army Reserve/National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran seeks higher evaluations for disabilities of the right knee, left knee, right ankle, and left foot, each currently evaluated as 10 percent disabling.

Pursuant to a November 2015 Board remand, the Veteran underwent VA examinations of the knees, right ankle, and left foot in April 2016.  However, remand is again necessary because these VA examinations are inadequate in view of a recent decision of the Court of Appeals for Veteran's Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016), the Court held that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight bearing and nonweight bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In this case, the VA examination reports for the knees, right ankle, and left foot do not reflect the necessary testing or findings.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all updated treatment records and associate these with the claims file.

2.  The Veteran should be scheduled for VA examinations of his knees, ankles, and feet to ascertain the severity of his service-connected disabilities of the right knee, left knee, right ankle, and left foot using the most recent Disability Benefits Questionnaires (i.e. Knee and Lower Leg Conditions, Ankle Conditions, and Foot Conditions).  All symptoms should be identified along with their frequency, duration, and severity.  All clinical findings should be reported in detail to include the functional impact on daily activities and employment.  To the extent possible, the examiner should indicate the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for each knee, ankle, and foot.  If the examiner is unable to so opine, he or she should clearly explain why that is so.  The claims file should be reviewed and the review noted in the examination report.

3.  Thereafter, the AOJ should re-adjudicate the claims based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




